Case 6:20-cv-00410-WWB-GJK Document 18 Filed 03/24/20 Page 1 of 3 PageID 193



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
____________________________________
                                     )
MICHAEL DALEIDEN, SEAN               )
RANDALL, STEVEN SACK, PEDRO          )
POVEDA, CHRISTOPHER CARVER, )
RICHARD JOSWICK, JUSTIN              )
SCOTT, AND LYNN FRAZEL,              )
                                     )
      Plaintiffs,                    )
vs.                                  )    CASE NO: 6:20-cv-00410-WWB-GJK
                                     )
RED LAMBDA, INC., a Florida          )
For-Profit Corporation, BAHRAM       )
YUSEFZADEH, individually, SAAD       )
AL BARRAK, individually and LEWIS )
DUNCAN, individually,                )
                                     )
      Defendants.                    )
____________________________________)

                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       COMES NOW, the Plaintiffs, MICHAEL DALEIDEN, SEAN RANDALL, STEVEN
SACK, PEDRO POVEDA, CHRISTOPHER CARVER, RICHARD JOSWICK, JUSTIN SCOTT
and LYNN FRAZEL, by and through their undersigned counsel here disclose the following
pursuant to this Court’s interested persons order:

1.) the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more
of a party’s stock, and all other identifiable legal entities related to any party in the case:

MICHAEL DALEIDEN – Plaintiff

SEAN RANDALL – Plaintiff

STEVEN SACK – Plaintiff

PEDRO POVEDA – Plaintiff

CHRISTOPHER CARVER – Plaintiff

RICHARD JOSWICK - Plaintiff
Case 6:20-cv-00410-WWB-GJK Document 18 Filed 03/24/20 Page 2 of 3 PageID 194



JUSTIN SCOTT – Plaintiff

LYNN FRAZEL - Plaintiff

R. SAMUEL DUNAWAY III – Counsel for Plaintiff

DUNAWAY LAW FIRM, P.A. – Counsel for Plaintiff

RED LAMBDA, INC. – Defendant

BAHRAM YUSEFZADEH – Defendant

SAAD AL BARRAK – Defendant

LEWIS DUNCAN – Defendant

IAIN KERR – Potential Defendant

JACKSON LEWIS, P.C. – Counsel for Defendant

SPIRE LAW. LLC - Counsel for Defendant




2.) the name of every other entity whose publicly-traded stock, equity, or debt may be substantially
affected by the outcome of the proceedings:

Plaintiffs are unaware of any such entities


3.) the name of every other entity which is likely to be an active participant in the proceedings,
including the debtor and members of the creditors’ committee (or twenty largest unsecured
creditors) in bankruptcy cases:

Plaintiffs are unaware of any such entities


4.) the name of each victim (individual or corporate) of civil and criminal conduct alleged to be
wrongful, including every person who may be entitled to restitution:

RED LAMBDA, INC.
BAHRAM YUSEFZADEH,
SAAD AL BARRAK
LEWIS DUNCAN
IAIN KERR
Case 6:20-cv-00410-WWB-GJK Document 18 Filed 03/24/20 Page 3 of 3 PageID 195



        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict.


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of March, 2020, the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to: counsel for Defendants, Peter M. Wendzel, Esquire, JACKSON
LEWIS P.C.390 North Orange Avenue, Suite 1285, Orlando, Florida 32801
peter.wendzel@jacksonlewis.com, and a true and correct copy was sent via U.S. Mail and E-Mail
to: Counsel for Defendant Bahram Yusefzadeh, Jesse I. Unruh, Esquire Spire Law, LLC 12249
Science Drive, Suite 155 Orlando, Florida, 32826, jesse@spirelawfirm.com.

                                               /s/ R. SAMUEL DUNAWAY III, ESQUIRE
                                               R. Samuel Dunaway III, Esquire
                                               Florida Bar No.: 0025916
                                               Dunaway Law Firm, P.A.
                                               2416 Silver Star Road
                                               Orlando, FL 32804
                                               Direct:(407)457-5000
                                               Fax:(321) 445-4753
                                               Attorneys for Plaintiff
                                               PRINCIPAL EMAIL ADDRESS:
                                               pleadings@dunawaylawfirm.com
